Citation Nr: 9933753	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased (compensable) original disability 
rating for service-connected residuals of right ring finger 
injury, status post flexor tendon reconstruction.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a claim by the veteran 
seeking entitlement to service connection for residuals of a 
right ring finger injury, assigning a noncompensable (0 
percent) disability rating.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on September 14, 1999, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability rating for his service-
connected residuals of a right ring finger injury.

After careful review of the record, the Board is of the 
opinion that further medical development is necessary prior 
to appellate review of this case.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for a right ring 
finger disability and has appealed the initial assignment of 
less than complete benefits.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Colvin v. Derwinski, 1 Vet. App. 171  (1991) (when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination); see also 38 C.F.R. § 4.70  (1999); see also 
38 C.F.R. § 4.1 (1999) (In order to apply the Schedule for 
Rating Disabilities, "accurate and fully descriptive medical 
examinations are required.").

In this case, the veteran was afforded VA examination in 
September 1998.  However, that examination was a general 
medical examination.  The report of that examination does not 
provide results of any neurological examination.  It merely 
reflects that there was no numbness at the distal digit.  
From it, the Board is not able to determine whether or not 
the veteran's disability currently involves neurological 
symptomatology.  The veteran, during his September 1999 
Travel Board hearing, specifically stated that he had a 
tingling and numbness sensation in the palm area of his right 
hand, and that it affected his use of his hand.  This 
testimony is consistent with the most recent service medical 
record, dated in October 1995, which reflects that the 
veteran had complaints of numbness in his right hand.  
Assessment, at that time, was that he was status post right 
flexor digitorum profundus (FDP) reconstruction and that 
"carpal tunnel or Guyon's canal ulnar nerve compression" 
should be ruled out.  During his 1999 personal hearing, the 
veteran's hearing representative requested VA neurological 
examination to determine the etiology of his right hand 
tingling and numbness.

In light of the above, the Board finds that VA neurological 
examination should be conducted.  This is necessary in order 
to provide a record upon which a fair, equitable, and 
procedurally correct decision on the claim can be made.  
38 C.F.R. §§ 3.326, 3.327 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disability at issue , 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should schedule the veteran 
for VA neurological examination of the 
ring finger of his right hand in order to 
ascertain whether or not his service-
connected disability currently has 
neurological manifestations.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is requested to describe any 
and all current symptoms associated with 
the veteran's right ringer finger 
disability, and the severity.  It should 
be determined whether there is any 
neuritis (loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating) or 
neuralgia (dull and intermittent pain) of 
the ulnar, median, or other affected 
nerve.  If any type of paralysis is 
present, it should be opined whether such 
paralysis is complete or incomplete, as 
well as whether it is mild, moderate, or 
severe in nature.  If his disability 
represents a carpal tunnel or nerve 
compression disorder of the hand, wrist, 
or forearm, impairment of the affected 
part should be thoroughly discussed.  If 
there is no neurological deficit or if 
his disability most closely resembles 
muscle ankylosis, such should be noted in 
the report.

The reasoning that forms the basis of the 
above opinions should be set forth.  All 
findings are to be recorded in a concise, 
legible manner and made part of the 
claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased (compensable) original 
disability rating for service-connected 
residuals of right ring finger injury, 
status post flexor tendon reconstruction.  
The RO's decision must discuss the 
additional evidence developed.

	5.  If the decision remains unfavorable 
in any way, the veteran should be 
provided with a Supplemental Statement of 
the Case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran should be afforded the opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  No action is required of the 
veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



